Citation Nr: 1609033	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  09-50 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left wrist disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1966, December 1974 to March 1978, and December 1980 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board remanded this claim in September 2012, March 2013, June 2014, and October 2015 for further development.

The Veteran testified at a January 2013 hearing before the undersigned Veterans Law Judge (VLJ). A transcript is of record.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current left wrist arthritis is related to service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for left wrist arthritis have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran is currently diagnosed as having left wrist arthritis with a prior history of wrist fracture.  See February 2007 VA Examination.  Service treatment records (STRs) show that he suffered several injuries after falling three stories.  The Veteran has reported on several occasions that, despite the absence of contemporaneous treatment of any left wrist disability, he suffered injuries to both his right and his left wrists during that incident.  See Transcript of Record at 3-5.  He is competent to report having experienced left wrist symptoms following the fall, having continued to experience those symptoms for decades, and having sought informal treatment for his left wrist symptoms while working as a medical professional for medical facilities in service and for VA medical centers following his separation from active service.  Transcript of Record at 5-6.  His reports are credible, as they have been largely internally consistent and the Veteran is himself a medical professional.  The Board therefore gives his reports great probative weight.

The December 2014 VA examiner opined that the Veteran likely had a left wrist strain in service, but his current left wrist disability was less likely than not related to, caused by, or aggravated by the in-service fall.  The primary reason for the examiner's opinion was that the record lacked contemporaneous medical evidence of any formal treatment or diagnostic testing related to the left wrist in service.  That rationale is, however, inadequate, as the examiner was not free to disregard the Veteran's reports of having experienced left wrist symptoms following the fall and since then and having received informal treatment for left wrist symptoms since service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that lay evidence is competent to establish features or symptoms of injury or illness); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding examination inadequate where examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  The Board may not rely on an opinion that disregards lay evidence that is potentially competent to support the presence of disability, even where the lay evidence is not corroborated by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

As the record contains evidence that the Veteran likely had a left wrist strain in service, that he has experienced left wrist symptoms and sought informal treatment for such symptoms since his in-service fall, and that he has a current diagnosis of left wrist arthritis with a history of a fracture, the Board finds the evidence is at least in equipoise regarding whether a medical nexus exists between the Veteran's current left wrist disability and his in-service fall.  

Therefore, resolving all reasonable doubt in favor of the Veteran, entitlement to service connection for a left wrist arthritis is warranted.


ORDER

Entitlement to service connection for left wrist arthritis, with history of a fracture, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


